 
 
II 
110th CONGRESS 1st Session 
S. 1574 
IN THE SENATE OF THE UNITED STATES 
 
June 7, 2007 
Mr. Obama introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
A BILL 
To establish Teaching Residency Programs for preparation and induction of teachers. 
 
 
1.Short titleThis Act may be cited as the Teaching Residency Act.  
2.FindingsCongress finds the following: 
(1)There are large and unrelenting gaps in student achievement among various student subgroups, with low-income and minority children performing at levels measurably lower than their more affluent peers. In urban elementary schools, African-American and Latino students are several times less likely than their white peers to be reading at even a basic level, and children living in poverty are several times less likely than their more affluent peers to be proficient in reading or mathematics. Students in poor rural communities are also harmed. In some States, only 60 percent of white students graduate from secondary school.  
(2)Three out of every 10 9th-grade students will not graduate from high school on schedule, and about half of all African-American and Hispanic 9th graders will not earn a diploma in 4 years. Of those who do graduate and continue on to college, over a quarter must enroll in remedial courses on material they should have learned in high school.  
(3)It is children of color and children of poverty who suffer most from a failure to provide them with adequate resources and expert teachers. For example, students of color and low-income students are more likely to be assigned teachers who are teaching outside their field of expertise, and twice as likely as white and affluent students to be assigned to inexperienced teachers.  
(4)Having an effective teacher throughout elementary school can substantially overcome the disadvantage of a low socioeconomic background, and the influence of teachers on student achievement is greater than other variables.  
(5)Inexperienced teachers are less effective than teachers with several years of experience. Successful teacher preparation programs, providing ongoing support, can make novice teachers effective more rapidly. The majority of new teachers lack such support, and so leave the profession before becoming effective.  
(6)Urban and high poverty schools often lose 1/5 of their teaching staff each year. More than 40 percent of teachers have 3 or fewer years experience in their current school. This constant turnover of inexperienced, underprepared teachers, especially in high-poverty schools, thwarts efforts at school improvement. Teachers leave the profession much sooner if they have inadequate preparation and ineffective mentoring support in their first years of teaching. The national costs of teacher attrition are estimated at more than $2,000,000,000 annually.  
(7)Teacher candidates must see expert practices modeled and must then practice them with ongoing mentoring support. Teacher preparation often fails to provide the opportunity to learn under the direct supervision of expert teachers working in schools that effectively serve high-need students. Student teaching is too often conducted in classrooms that do not model effective practice, or in classrooms that do not serve high-need students, and the lessons learned do not generalize to effective teaching in high-need schools.  
(8)It is critical to develop programs that increase the probability recruits will succeed and stay in the high-need classrooms where they are needed. Because many teacher candidates choose to teach where they grew up or went to college, it is important to have strong programs in hard-to-staff urban and rural locations.  
(9)Teaching Residency Programs effectively build teacher supply, since they recruit and prepare candidates in the districts that sponsor them. Teaching residency programs have demonstrated the capacity to recruit, prepare, retain, and provide effective support for teachers in high-need schools.  
3.Grant program for teaching residency programsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at the end the following: 
 
CTeaching residency programs 
231.Grant program for teaching residency programs 
(a)DefinitionsIn this section: 
(1)High-need local educational agencyThe term high-need local educational agency means a local educational agency— 
(A)that is among the highest 50 percent of local educational agencies in the State in terms of percentage of students from families with incomes below the poverty line (as defined in section 201);  
(B)that is among the lowest 50 percent of local educational agencies in the State on assessments required under part A of title I of the Elementary and Secondary Education Act of 1965, or, where feasible, the lowest 50 percent of local educational agencies in the State in terms of measures of teaching effectiveness; and  
(C)for which there is a high percentage of classes taught by teachers not teaching in the academic subjects or grade levels that the teachers were prepared to teach.  
(2)High-need schoolThe term high-need school means a school that— 
(A)is among the highest 50 percent of schools in the local educational agency that serves the school in terms of percentage of students from families with incomes below the poverty line (as defined in section 201);  
(B)is among the lowest 50 percent of schools in the local educational agency that serves the school on assessments required under part A of title I of the Elementary and Secondary Education Act of 1965, or, where feasible, the lowest 50 percent of schools in the State in terms of measures of teaching effectiveness; and  
(C)is not undergoing the process of corrective action, as described in section 1116 of the Elementary and Secondary Education Act of 1965.  
(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a).  
(4)Teaching residency programThe term teaching residency program means a school-based teacher preparation program in which a prospective teacher— 
(A)for 1 academic year, teaches alongside a mentor teacher, who is the teacher of record;  
(B)receives concurrent instruction, which may be taught by district or residency program faculty, in the teaching of the content area in which the teacher will become certified or licensed to teach;  
(C)acquires knowledge of planning, content, pedagogy, student learning, and assessment, management of the classroom environment, and professional responsibilities, including interaction with families and colleagues;  
(D)earns a master's degree and attains full State certification or licensure to teach prior to completion of the program; and  
(E)receives ongoing mentoring support in a structured induction program for not less than the first 2 years as teacher of record.  
(b)AuthorizationThe Secretary shall establish a program to award grants, on a competitive basis, to 20 high-need local educational agencies, or a consortium of such local educational agencies, in partnership with nonprofit community agencies and an institution of higher education, to enable such partnerships to carry out the following: 
(1)Support teaching residency programs to prepare teachers in high-needs subject areas as determined by local educational agency needs.  
(2)Modify staffing procedures, in consultation and cooperation with local teacher organizations, to provide greater flexibility for agency and school leaders to establish effective school-level staffing to facilitate placement of graduates of the teaching residency programs in cohorts that facilitate professional collaboration, both among graduates of the teaching residency program, and between such graduates and mentor teachers in the receiving school. Staffing procedures shall include consideration of equitable distribution of effective teachers to ensure that poor and minority students are not disproportionately taught by teachers who are— 
(A)poorly prepared in the subject being taught; and  
(B)less likely to excel in other measures of teacher effectiveness.  
(3)Ensure that residents receive both effective mentoring during preparation and effective induction once they become the teacher of record.  
(c)ApplicationA high-need local educational agency that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary shall require.  
(d)Teaching residency programs 
(1)In general 
(A)EstablishmentA high-need local educational agency that receives a grant under this section shall use the grant funds to establish a Teaching Residency Program, based upon models of successful teaching residencies, as a mechanism to prepare teachers for success in such local educational agency.  
(B)DesignEach Teaching Residency Program shall be designed to meet the following characteristics of successful programs: 
(i)Teaching residencies integrate pedagogy and classroom practice. Residents engage in rigorous master's level coursework while undertaking a guided teaching apprenticeship.  
(ii)Residents learn alongside a trained and experienced mentor. Mentor teachers shall complement the residency program so that classroom clinical practice is tightly aligned with coursework. Mentor teachers shall have extra responsibilities as teacher leaders of the Teaching Residency Program, as mentors for residents, and as teacher coaches during the induction of novice teachers. These responsibilities shall include establishing, within the program, a learning community in which all individuals are expected to continually improve their capacity to advance student learning. Mentor teachers may have relief from teaching duties as a result of such additional responsibilities. The Teaching Residency Program shall establish clear criteria for selection of mentor teachers based on measures of teacher effectiveness and the appropriate subject area knowledge. Evaluation of teacher effectiveness shall be based on observations of such domains of teaching as the following: 
(I)Planning and preparation, including demonstrated knowledge of content, pedagogy, and assessment, including the use of formative assessment to improve student learning.  
(II)Appropriate instruction that engages students with different learning styles.  
(III)Collaboration with colleagues to improve instruction.  
(IV)Appropriate and fair analysis of gains in student learning. When feasible, this may include valid and reliable objective measure of the influence of teachers on the rate of student academic progress.  
(iii)Teaching Residency Programs group teacher candidates in cohorts to facilitate professional collaboration among residents.  
(iv)Teaching Residency Programs admissions goals and priorities are developed in concert with the hiring objectives of the local educational agency, which commits to hire graduates from the residency program. Residents learn to teach in the same district in which they will work, learning the instructional initiatives and curriculum of the district.  
(v)Teaching Residency Programs support residents once they are hired as teachers of record. Residencies continue to provide mentoring, professional development, and networking opportunities to support residents through their first years of teaching.  
(2)Eligible individualsAn individual may be eligible for a grant to attend a Teaching Residency Program if the individual is a recent college graduate or mid-career professional from outside the field of education, possessing strong content knowledge or a record of achievement.  
(3)ApplicationAn individual who is eligible under paragraph (2) and who desires a grant under this subsection shall submit an application to the Teaching Residency Program.  
(4)Selection criteriaThe Teaching Residency Program shall establish criteria for selection of individuals to receive grants under this subsection, based on the following characteristics: 
(A)Demonstrated comprehensive subject knowledge or record of accomplishment in the field or subject area to be taught.  
(B)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate tests.  
(C)Other attributes linked to effective teaching, which may be determined by interviews or performance assessments, as determined by the Teaching Residency Program.  
(5)Receipt of grantAn individual who receives a grant under this subsection shall enroll in the program of the Teaching Residency Program, which shall include the following: 
(A)A 1-year teaching residency program in a school served by the local educational agency, under the supervision of a mentor teacher serving as the teacher of record, with demonstrated teaching effectiveness, who will instruct the resident in planning and preparation, instruction of students, management of the classroom environment, and other professional responsibilities.  
(B)A living stipend or salary for the period of residency.  
(C)Concurrent instruction from a partner college, State-approved organization, or school of education at an institution of higher education in pedagogy classes to augment the expertise of district or residency program faculty, and to the extent necessary to receive full certification as a teacher.  
(D)Ongoing mentoring and coaching during the first 2 or more years of induction into classroom teaching.  
(6)Placement in high-need school 
(A)In generalAn eligible individual who receives a grant under this subsection shall teach in a high-need school served by the local educational agency for a period of 3 years after completing the 1-year teaching residency program.  
(B)RepaymentIf an eligible individual does not complete the teaching requirement described in subparagraph (A), such individual shall repay to the local educational agency a pro rata portion of the grant amount for the amount of teaching time the individual did not complete.  
(e)Teaching residency program evaluationOf the amounts appropriated to carry out this section, the Secretary shall reserve 5 percent for an evaluation of the effectiveness of the program established under this section, in relation to the effectiveness of other programs that prepare teachers for employment with high-need schools and high-need local educational agencies, including, where feasible, value-added measures of learning gains of students taught by graduates of each Teaching Residency Program, to be conducted by the Institute of Education Sciences, the National Science Foundation, or the National Academy of Sciences, at the direction of the Secretary. Not later than 5 years after the date of enactment of the Teaching Residency Act, the Secretary shall make the results of such evaluation public.  
(f)Matching fundsA high-need local educational agency that receives a grant under this section shall provide matching funds in an amount equal to 100 percent of grant funds provided to the agency under this section to carry out the activities supported by the grant, which may be provided by community partners, institutions of higher education, or others.  
(g)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2008 through 2012.  
(2)Redirection of appropriationsFor each of fiscal years 2008 through 2012, the Secretary shall redirect amounts appropriated to carry out this title, other than this section, that the Secretary determines to be ineffective, to carry out this section. .  
 
